Citation Nr: 1411743	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The appellant had active service from August 1991 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the appellant did not complete a substantive appeal on the issue of entitlement to service connection for bilateral hearing loss, which was addressed in the April 2008 statement of the case.  Thus, the issue is not currently before the Board.

New opinions were received in October 2009.  The appellant's representative waived RO review of the evidence in January 2014.  Thus, the Board may proceed to adjudicate the appeal.

The issue of entitlement to service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The appellant has right shoulder tendonitis that is as likely as not related to his military service.

2.  The appellant has left shoulder tendinitis that is as likely as not related to his military service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder tendonitis have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for left shoulder tendonitis have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2012 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Analysis

The appellant asserts that he has bilateral shoulder disabilities that are related to service.  The appellant has been diagnosed with bilateral shoulder tendonitis.  See September 2009 opinion.  Thus, the appellant has current bilateral shoulder disabilities.

The appellant's service treatment records reflect that he had numerous complaints of upper back pain.  A September 2003 Desert Pain Medicine Group consultation reflects that on examination, "there is mild tenderness to palpation at the insertion of the right biceps tendon.  This possibly suggest a mild rotator cuff tendonitis."  In a November 2004 report of medical history, the appellant reported having a painful shoulder, elbow, or wrist.  The report noted that the appellant had left shoulder impingement syndrome which was stable as long as there was no aggravation.  

The appellant's shoulders were examined at a VA examination in June 2006.  The VA examiner found the appellant had nonspecific musculoskeletal pain of the right and left shoulders without clinical exam or X-ray evidence of degenerative changes.  The VA examiner did not provide an opinion as to whether the appellant had a shoulder disability that is related to service.  A June 2006 VA X-ray report indicates the appellant's right shoulder had a minimal low riding right humeral head and the left shoulder had minimal degenerative joint disease of the left acromioclavicular joint.  

A December 2008 Naval Hospital record indicated the appellant had tendonitis of the right shoulder.  He reported that he had problems years ago when he played baseball.  A June 2009 Naval Hospital record stated that the appellant had chronic right shoulder pain for the past few years that was worsening.  An MRI showed acute and chronic arthritis of the right acromioclavicular joint as well as hypertrophy of the right acromioclavicular joint impinging on the supraspinatus muscle and tendon.  There was tendinitis of the supraspinatus tendon.  A September 2009 Naval Hospital record reflects that the appellant reported developing shoulder pain during his active duty service secondary to overuse.  

In a September 2009 opinion, Dr. B.W.M. opined that "After reviewing the veteran[']s medical record and history, his current medical conditions of bilateral shoulder tendonitis more likely as not began during his active duty service."  In support of the opinion, Dr. B.W.M. provided a history that is consistent with the appellant's medical record.  As the appellant provided a rationale for the opinion, the Board finds it to be probative.  

The evidence shows that the appellant has a current diagnosis of bilateral shoulder tendonitis.  The appellant also reported right and left shoulder pain in service, including symptoms of "possible mild rotator cuff tendonitis" in September 2003.  The September 2009 opinion from Dr. B.W.M. is probative and indicates the shoulder disabilities are related to service.  Significantly, there are no negative opinions of record.  Giving the appellant the benefit of the doubt, the Board finds that the evidence supports a finding of entitlement to service connection for bilateral shoulder tendonitis.  Accordingly, service connection is granted.
 

ORDER

Entitlement to service connection for right shoulder tendonitis is granted.

Entitlement to service connection for left shoulder tendonitis is granted.


REMAND

The Board finds that the claim for entitlement to service connection for a left foot condition must be remanded for a new VA examination.  In a September 2009 opinion, B.W.M., a physician at the Family Medicine Clinic at Robert E. Bush Naval Hospital stated that the appellant had been diagnosed with tinea pedis in the past and he has had ongoing treatment.  B.W.M. stated that there is clear documentation that he has had this condition during active duty time, however tinea pedis (athlete's foot) is not considered a chronic medical condition.    

The appellant had a VA examination in June 2006.  At the time of the examination, his tinea pedis had resolved, and the VA examiner did not provide an opinion as to whether the condition was related to service.  However, the appellant had tinea pedis for many years in service.  As the appellant has now been diagnosed with tinea pedis, and the letter from Dr. B.W.M. indicates it may be related to service, the Board finds that a VA examination and opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine whether the appellant has a left foot disability, to include tinea pedis, that is at least as likely as not (50 percent probability) related to service.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a left foot disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


